Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 1, recites "in case that the X-MAC corresponds ….” in line 6 is indefinite (i.e., it is unclear if anything is actually being performed). However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood. In order to overcome the 35 USC 112 rejection set forth above in claim 1 & 5, Applicant is suggested to replace the term “in case” with a term “when” into the claim(s).
 	Claims 2-8 are rejected for similar reasons as stated for claim 1. 


Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415